               Case 3:17-cv-05690-BHS Document 143 Filed 10/12/18 Page 1 of 5




 1
                                                                     The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9     STATE OF WASHINGTON,
                                                              No. 3:17-cv-05690-BHS
10                                     Plaintiff,
                                                              STIPULATION TO EXTEND TIME
11        v.                                                  BEYOND DISCOVERY CUTOFF TO
                                                              RESOLVE DISPUTES RELATING
12                                                            TO NON-PARTY PREMERA BLUE
       FRANCISCAN HEALTH SYSTEM d/b/a
13     CHI FRANCISCAN HEALTH;                                 CROSS’S PRIVILEGE
       FRANCISCAN MEDICAL GROUP; THE                          WITHHOLDINGS AND FOR NON-
14     DOCTORS CLINIC, A PROFESSIONAL                         PARTY PREMERA BLUE CROSS’S
       CORPORATION; and WESTSOUND                             SUPPLEMENTAL SUBPOENA
15     ORTHOPAEDICS, P.S.,                                    RESPONSE
16                                                            NOTE ON MOTION CALENDAR:
                                       Defendants.
                                                              October 12, 2018
17

18             Defendants Franciscan Health System and Franciscan Medical Group (collectively
19   “Franciscan”) and The Doctors Clinic (“TDC”) and Plaintiff, the State of Washington (the
20   “State”) stipulate and move the Court as follows:
21             That the fact discovery cutoff of October 12, 2018, be continued to October 26, 2018, for
22   the limited purposes of (a) allowing the resolution of privilege disputes related to non-party
23   Premera Blue Cross, and (b) allowing non-party Premera Blue Cross to respond to Franciscan’s
24   supplemental subpoena served October 11, 2018.
25             Defendants and non-party Premera are cooperating in an attempt to narrow and resolve
26   the two issues noted above to avoid the need for the Court’s intervention. The parties agree that
27
     STIPULATION TO EXTEND TIME BEYOND DISCOVERY CUTOFF TO                      Davis Wright Tremaine LLP
                                                                                         L AW O F FICE S
     RESOLVE DISPUTES - 1                                                                    Suite 2200
     (Case No. 3:17-cv-05690-BHS)                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 143 Filed 10/12/18 Page 2 of 5




 1   if disputes remain by October 26, 2018 with respect to documents produced or withheld by
 2   Premera on the basis of privilege or relating to Premera’s response to Franciscan’s supplemental
 3   subpoena, the parties will not raise timeliness objections to the filing of motions to compel
 4   production of these documents and/or to seek in camera review.
 5   Dated: October 12, 2018
                                                  /s/    Herb Allen
 6
                                                  Herbert Allen (pro hac vice)
 7                                                Polsinelli PC
                                                  1401 Eye Street N.W., Suite 800
 8                                                Washington, D.C. 20005
                                                  (202) 626-8307
 9                                                hallen@polsinelli.com
10
                                                  Attorney for Defendant Franciscan Health
11                                                Systems d/b/a CHI Franciscan Health, Franciscan
                                                  Medical Group, and WestSound Orthopaedics, P.S.
12
     Dated: October 12, 2018
13                                                /s/     Doug Litvack
                                                  Douglas Litvack (pro hac vice)
14                                                Douglas C. Ross, WSBA No. 12811
                                                  David A. Maas, WSBA No. 50694
15
                                                  Davis Wright Tremaine LLP
16                                                1201 Third Avenue, Suite 2200
                                                  Seattle, WA 98101-3045
17                                                (206) 622-3150
                                                  davidmaas@dwt.com
18
19                                                Attorney for Defendant The Doctors Clinic, a
                                                  Professional Corporation
20

21   Dated: October 12, 2018                             _____/s/_______

22                                                Erica A. Koscher, WSBA No. 44281
                                                  Stephen T. Fairchild, WSBA No. 41214
23                                                Assistant Attorneys General
                                                  Antitrust Division
24                                                Attorney General of Washington
25                                                800 Fifth Ave, Suite 2000
                                                  Seattle, WA 98104-3188
26                                                (206) 326-5484 (Koscher)
                                                  (206) 389-2848 (Fairchild)
27
     STIPULATION TO EXTEND TIME BEYOND DISCOVERY CUTOFF TO                    Davis Wright Tremaine LLP
                                                                                       L AW O F FICE S
     RESOLVE DISPUTES - 2                                                                  Suite 2200
     (Case No. 3:17-cv-05690-BHS)                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
              Case 3:17-cv-05690-BHS Document 143 Filed 10/12/18 Page 3 of 5



                                           EricaK@atg.wa.gov
 1
                                           stephenf2@atg.wa.gov
 2

 3                                         Attorneys for the State of Washington

 4
                                          ORDER
 5

 6

 7
     IT IS SO ORDERED
 8
     Dated:
 9

10                                              BENJAMIN H. SETTLE
                                                United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
     STIPULATION TO EXTEND TIME BEYOND DISCOVERY CUTOFF TO            Davis Wright Tremaine LLP
                                                                               L AW O F FICE S
     RESOLVE DISPUTES - 3                                                          Suite 2200
     (Case No. 3:17-cv-05690-BHS)                                             1201 Third Avenue
                                                                           Seattle, WA 98101-3045
                                                                    206.622.3150 main · 206.757.7700 fax
           Case 3:17-cv-05690-BHS Document 143 Filed 10/12/18 Page 4 of 5




 1         DATED this 12th day of October, 2018.
 2                                        Respectfully submitted,
 3

 4                                        By:__/s/ Doug Litvack___________
                                          Douglas Litvack (pro hac vice)
 5                                        Douglas C. Ross, WSBA No. 12811
                                          David A. Maas, WSBA No. 50694
 6                                        Davis Wright Tremaine LLP
                                          1201 Third Avenue, Suite 2200
 7
                                          Seattle, WA 98101-3045
 8                                        Tel: 206-622-3150 Fax: 206-757-7135
                                          douglitvack@dwt.com
 9                                        douglasross@dwt.com
                                          davidmaas@dwt.com
10
                                          Attorneys for Defendant The Doctors Clinic, a
11                                        Professional Corporation
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
     STIPULATION TO EXTEND TIME BEYOND DISCOVERY CUTOFF TO              Davis Wright Tremaine LLP
                                                                                 L AW O F FICE S
     RESOLVE DISPUTES - 4                                                            Suite 2200
     (Case No. 3:17-cv-05690-BHS)                                               1201 Third Avenue
                                                                             Seattle, WA 98101-3045
                                                                      206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 143 Filed 10/12/18 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on this day, I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to the following:
 5
            David Maas          davidmaas@dwt.com, ginachan@dwt.com, stephaniechilds@dwt.com
 6
            Deanna R White         deanna@favros.com, deidre@favros.com
 7
            Douglas C. Ross        douglasross@dwt.com, deniseratti@dwt.com, seadocket@dwt.com
 8
            Erica Ann Koscher        ericak@atg.wa.gov, ATSeaEF@ATG.WA.GOV
 9

10          Herbert F Allen HAllen@Polsinelli.com, DCDocketing@polsinelli.com,
            JAJackson@polsinelli.com, JFriedman@polsinelli.com, SMetzger@polsinelli.com
11
            Matthew Turetsky mturetsky@schwabe.com, docket@schwabe.com,
12          fretonio@schwabe.com
13
            Matthew C Hans          mhans@polsinelli.com
14
            Mitchell D Raup        mraup@polsinelli.com
15
            Scott M O'Halloran        scott@favros.com, brie@favros.com
16

17          Stephen T Fairchild stephenf2@atg.wa.gov, atseaef@atg.wa.gov,
            graces1@atg.wa.gov
18
            Thomas McIntyre Triplett       ttriplett@schwabe.com
19

20   and I hereby certify that a copy was mailed by United States Postal Service to the following

21   non-CM/ECF participants:

22          N/A

23          DATED this 12th day of October, 2018.

24
                                                   By____/s/___Doug Litvack___________
25                                                    Douglas Litvack (pro hac vice)
26
27
     STIPULATION TO EXTEND TIME BEYOND DISCOVERY CUTOFF TO                     Davis Wright Tremaine LLP
                                                                                        L AW O F FICE S
     RESOLVE DISPUTES - 5                                                                   Suite 2200
     (Case No. 3:17-cv-05690-BHS)                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
